 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    LEONEL GONZALEZ and JONATHAN                       Case No. 1:18-cv-01046 LJO JLT
      BASULTO,
12                                                       ORDER CLOSING THE CASE AS TO
                     Plaintiffs,                         CERTAIN ACTIONS AND DEFENDANTS
13
                                                         (Doc. 119)
              vs.
14
      JAG TRUCKING, INC. et al.,
15
                  Defendants.
16    ____________________________________
17    AND RELATED CROSS ACTIONS
18

19          In January, the parties who have appeared in these actions, were able settle them. (Doc.
20   117) They have now filed a document seeking to have the action dismissed with prejudice and
21   with all parties bearing their own fees and costs. Id. The Federal Rules of Civil Procedure Rule
22   41 makes such stipulations effective immediately with further order of the Court. Wilson v. City
23   of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED:
24          1.      To close the action Leonel Gonzalez, Jonathan Basulto v. Jag Trucking Inc and
25   Joshua Nicholson in its entirety;
26          2.      To close the cross-action, Andrew Lee Lerma v. Jag Trucking Inc and Joshua
27   Nicholson in its entirety;
28


                                                     2
 1          3.     To close the cross-action, Jag Trucking, Inc. and Joshua Nicholson, as to Juan

 2   Carlos A. Hernandez, Francisco Javier Jimenez Tapia dba Pitufos Transport, Andrew Lee Lerma,

 3   Stefanie Suzanne Rutherford, Noelle Christine Krawiec, Andres Krawiec and Todd Richard

 4   Kittinger only. The cross action remains active as to Jose Roberto Alvarado, Juana Luevano,

 5   Leah Alvarado, Frank Lopez, and Isiah Gonzalez as to whom, the Clerk has entered defaults

 6   (Docs. 67-68, 75-77).

 7
     IT IS SO ORDERED.
 8

 9      Dated:    March 9, 2020                             /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                    3
